United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-40250
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

MAGDALENO SANCHEZ-LOPEZ

                     Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-02-CR-1133-ALL
                        --------------------

Before KING, Chief Judge, and JOLLY and PRADO, Circuit Judges.

PER CURIAM:*

     Magdaleno Sanchez-Lopez pleaded guilty to one count of

illegal reentry after deportation in violation of 8 U.S.C.

§ 1326.   The district court sentenced Sanchez-Lopez to 24 months

of imprisonment and three years of supervised release.

     Sanchez-Lopez argues that 8 U.S.C. § 1326(b) is

unconstitutional.   In Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998), the Supreme Court held that the enhanced


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40250
                                 -2-

penalties in 8 U.S.C. § 1326(b) are sentencing provisions, not

elements of separate offenses.    Sanchez-Lopez concedes that his

argument is foreclosed by Almendarez-Torres, but he asserts that

the decision has been cast into doubt by Apprendi v. New Jersey,

530 U.S. 466, 490 (2000).    He seeks to preserve his argument for

further review.

       Apprendi did not overrule Almendarez-Torres.   See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).    This court must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).    This issue is without merit.

       Sanchez-Lopez also argues that there is a conflict between

the written and oral judgments.    The written judgment contains a

condition of supervised release prohibiting the possession of a

dangerous weapon; the oral pronouncement of sentence did not

mention this provision.    For the reasons outlined in United

States v. Torres-Aguilar, __ F.3d __ (5th Cir. Dec. 3, 2003,

No. 03-40055), we conclude that the district court’s omission of

the dangerous weapon prohibition during the oral pronouncement of

sentence did not create a conflict with the sentence set forth in

the judgment.

       AFFIRMED.